Dear Mr. Williams:
You requested the opinion of this office as to whether a lessee who moves into an improved site owned by the Board of Commissioners of the Port of New Orleans (the "Board") is exempt from the payment of ad valorem tax.
Ad valorem taxes are assessed in the name of the owner of the property and the owner of the property is the party responsible for the payment of ad valorem taxes.  Op. Atty. Gen. 84-483. Thus, the key question in the resolution of this issue is who owns the property at issue.
According to the opinion request, a previous lessee constructed the improvements on the leased property.  At the termination of the prior lease, the Board became the owner of the improvements constructed by the prior lessee.
As the current lessee is not the owner of the improvements, it is our opinion that ad valorem taxes should not be assessed against the current lessee.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: ELIZABETH K. HARRIS Assistant Attorney General
RPI:EKH:jv 0113n